            Case 1:20-cv-11057-RA Document 9 Filed 02/02/21 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/2/2021

 RAMON JAQUEZ, on behalf of himself and
 all other persons similarly situated,
                                                                   20-CV-11057 (RA)
                                 Plaintiff,
                                                                         ORDER
                         v.

 CATALINA OFFSHORE PRODUCTS,
 INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within sixty (60) days. Any application to reopen this action must be filed within

sixty (60) days of this order, and any application filed thereafter may be denied solely on that basis.

If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms

of the agreement must be placed on the public record and “so ordered” by the Court within the

same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The

Clerk of Court is respectfully directed to close this case.



SO ORDERED.
Dated:      February 2, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
